OPINION
By THE COURT.
This is a motion for leave to appeal from a judgment of the Common Pleas Court entered on March 19, 1952. The brief filed by the defendant-appellant discloses that he was indicted on several counts of uttering and delivering certain checks with intent to defraud and that he executed said checks as an officer of a corporation. To the indictment he entered pleas of guilty. He now urges that the indictment charges no offense against him, since he signed merely as an officer of a corporation. This Court held in the case of State v. Stemen, 90 Oh Ap 309, that a corporate officer may be guilty of the offense, under certain conditions, even though he did not sign the check, but instructed an employee to do so. The appellant further urges that the evidence was not sufficient to support a conviction. This may not be urged upon a plea of guilty. He complains also that his probationary sentence was revoked *510without submitting to him a written report of the investigation in compliance with §11521-1 GC. However, no showing is made that the Court used such a report. He states in his brief that:
“The appellant was summarily brought before the court and the Probation Department made an oral presentation of the alleged violation, and the appellant was then and there sentenced to the Ohio Penitentiary on five consecutive sentences. The proceedings were in violation of the appellant rights under §11521-1 GC.”
It therefore appears that direct proof of the violation was presented to the Court, and that the same did not result from any investigation report. We ñnd no showing of any abuse of discretion exercised by the Court in imposing sentence.
The motion will be overruled.
WISEMAN, PJ, MILLER and HORNBECK, JJ, concur.